DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraas et al. (US 5,403,405).
Regarding claim 14, Fraas discloses an angle insensitive colored photovoltaic device assembly (Figures 1 and 3) comprising: 
a colored reflective filter (IR filter 10/32, 33, 34) comprising: 
an ultrathin reflective layer comprising silicon (silicon 32) and defining a first side (top side) and a second side (bottom side) (see Figure 3); 

a transparent second pair of dielectric materials adjacent to the second side of the ultrathin reflective layer (33 and 34), wherein the second pair comprises a third layer of a dielectric material (silicon dioxide 33) and a fourth layer of a distinct dielectric material (silicon nitride 34), 
wherein the filter is capable of transmitting a first portion of an electromagnetic spectrum having a first range of predetermined wavelengths (short IR; see Figure 1) and reflecting a second portion of the electromagnetic spectrum having a second range of predetermined wavelengths to generate a reflected output (long IR; see Figure 1); and 
a photovoltaic device (TPV cell 12) adjacent to the colored reflective filter (see Figure 1), wherein the photovoltaic device comprises at least one photoactive material (for example, GaSb cell; C6/L64-C7/L5).
Regarding claim 15, Fraas discloses all the claim limitations as set forth above, and further discloses a power conversion efficiency of the photovoltaic device is greater than or equal to about 18% (C2/L51-55).
Regarding claim 20, Fraas discloses all the claim limitations as set forth above, and further discloses the dielectric material forming each of the first layer, the second layer, the third layer, and the fourth layer is independently selected from the group consisting of: silicon nitride (Si3N4), titanium oxide (TiO2), and silicon dioxide (SiO2), zinc oxide (ZnO), hafnium oxide .
Allowable Subject Matter
Claims 36-42 are allowed.
Claims 18, 19, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 15, 18-21 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ballif et al. (US 2017/0033250) discloses an interference multilayer, where each layer has a different refractive index than the adjacent layer and the materials are chosen from dielectric materials and at least one layer chosen from a list comprising amorphous silicon ([0110]), where alternating layers of a-Si and SiO2 are shown in an example ([0184]).
Sablon et al. (US 2019/0036473) discloses a filter stack comprising layers of dielectric materials with different refractive indices ([0049]) or alternating layers of silicon dioxide and silicon ([0050]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721